Citation Nr: 0325752	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  00-24 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from August 1968 to January 
1970.  

This appeal arose from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied the veteran's claim of entitlement 
to service connection for an acquired psychiatric disability, 
to include PTSD.  Jurisdiction over the veteran's claim 
folder now resides in the RO in Muskogee, Oklahoma (the RO).

In September 2000, the veteran testified at a personal 
hearing before a Decision Review Officer at the RO.  She 
requested a hearing before a Veterans law Judge.  However, in 
July 2001, the veteran withdrew her request for such a 
personal hearing.  

In September 2001, this case was remanded by the Board of 
Veterans' Appeals (the Board) to the RO in September 2001 for 
additional development.  In October 2002, the RO issued a 
supplemental statement of the case which continued to deny 
the veteran's claim.  The case is again before the Board for 
adjudication.


FINDING OF FACT

The veteran experienced sexual trauma in service that 
resulted in a current psychiatric disability, diagnosed as 
PTSD with anxiety and bipolar disorder.


CONCLUSION OF LAW

PTSD with anxiety and bipolar disorder was incurred as a 
result of active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disability, to include PTSD.  

In the interest of clarity, the Board will discuss whether 
the issue on appeal has been properly developed for appellate 
purposes.  The Board will then address the issue, providing 
relevant VA law and regulations, a factual background, an 
analysis of the claim, and a decision.

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
The VCAA applies to all pending claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of relevant evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5103, 5103A.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue before the Board arose from a claim filed 
before November 9, 2000.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
In this case, the VCAA and its implementing regulations 
are accordingly generally applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.  


Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

In the April 2000 rating decision which forms the basis for 
this appeal, the RO denied the veteran's claim based on the 
well groundedness standard which was later rendered obsolete 
by the enactment of the VCAA.  That deficiency was, however, 
remedied in the October 2002 SSOC. Because the RO denied the 
veteran's claim on the merits, there is no prejudice to her 
in the Board's review of her claim.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993) .

The Board will apply the current standard of review in this 
decision.

Notice

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002).  As part of the notice, 
VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA]. 

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support her service connection claim in the 
September 2000 Statement of the Case, the August 2001 and 
October 2002 Supplemental Statements of the Case, and the 
September 2001 Board remand.  

Crucially, a letter was sent by VA to the veteran in March 
2002, with a copy to her representative, in which the veteran 
was specifically informed as to what evidence he needed to 
submit to substantiate her claim for service connection and 
the relative evidentiary responsibilities of VA and herself.  
She was told that while VA would attempt to help her obtain 
evidence relevant to her claim, it was her responsibility to 
ensure that VA received sufficient evidence to identify the 
provider of the evidence.  No additional information or 
evidence was submitted by the veteran.

Based on the information provided to the veteran and her 
representative, specifically the March 2002 letter, the 
Board finds that VA's statutory duty to notify the 
veteran has been satisfied.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  

In September 2001, the Board remanded this case so that 
additional evidentiary development, to include a VA 
psychiatric examination of the veteran, could be 
accomplished.  The requested VA examination was completed in 
May 2002.  
Also added to the record since September 2001 are additional 
VA outpatient treatment records.  It appears that all 
development requested ion the Board remand has been 
accomplished, and the veteran and his representative do not 
contend otherwise.

The Board concludes that all available evidence which is 
pertinent to the claim on appeal has been obtained.  Neither 
the veteran nor her representative have pointed to any 
additional information that needs to be added to the VA claim 
folder.  

The veteran has been given ample opportunity to present 
evidence and argument in support of her claim.  As noted in 
the Introduction, she testified at a personal hearing at the 
RO, and she withdrew her request for a hearing before a 
Veterans Law Judge.  

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the issue 
of entitlement to service connection for acquired 
psychiatric disability, to include PTSD has been developed 
in conformity with the spirit of the VCAA.  Accordingly, 
the Board will proceed to a decision on the issue on 
appeal. 

Relevant law and regulations

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  Service connection may be 
also granted for any disease first diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection. 
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2002); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

No compensation shall be paid if a disability is the result 
of a veteran's own willful misconduct, including the abuse of 
alcohol or drugs. 38 U.S.C.A. § 105 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.1(n), 3.301 (2002); see VAOPGPREC 2-97 (January 
16, 1997).  Moreover, section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351 prohibits, effective for claims filed 
after October 31, 1990, the payment of compensation for a 
disability that is the result of a veteran's own alcohol or 
drug abuse.

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2003).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2003).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  See 38 C.F.R. § 3.304(f) (2003).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Personal assault cases

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect a claim of entitlement to service connection for 
PTSD based on an alleged personal assault, 38 C.F.R. § 
3.304(f) was amended in March 2002, as follows:

(3) If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in- service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  67 Fed. Reg. 10330, 10332 
(Mar. 7, 2002) (codified at 38 C.F.R. § 3.304(f)).  

When regulations are changed during the course of a veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Under both the old and new versions of 38 C.F.R. 
§ 3.304(f), service connection for PTSD requires a current 
diagnosis of that disorder in accordance with DSM-IV, 
adequate evidence of an in-service stressor, and credible 
supporting evidence linking the stressor to service.

Factual background

According to an August 1968 report of medical history which 
was compiled in connection with the veteran's enlistment 
physical examination, she endorsed the item concerning 
frequent trouble sleeping but denied depression or nervous 
trouble.  Medical examination in August 1968 did not show any 
pertinent abnormality.  

The veteran complained on an October 1969 medical history 
report of depression or excessive worry, frequent trouble 
sleeping, and nervous trouble; she also noted frequent and 
severe headaches, dizziness, and fainting spells.  She was 
depressed over "worries and frustrations"  It was noted 
that she disliked Army life and had been absent without leave 
(AWOL) for six months, which had compounded her problems.  On 
examination in October 1969, the psychiatric diagnosis was 
passive-aggressive reaction, chronic, severe, existed prior 
to service.  A personal assault was not mentioned.

In January 1970, the veteran applied for service connection 
for a kidney disorder.  A psychiatric problem was not 
mentioned.  On VA examination in May 1970, the veteran was 
primarily concerned with a kidney infection.  No significant 
psychiatric abnormality was noted.

The veteran was hospitalized at a VA hospital in September 
and October1985 with a 20 year history of alcohol dependence, 
with drinking reported since she was the age of 15.  She had 
experienced visual hallucinations, blackouts and tremors with 
the withdrawal of alcohol.  It was noted that the veteran's 
history was compatible with antisocial personality disorder 
with frequent truancies, running away from home, criminal 
difficulties, and violent behavior before age 16.  During 
hospitalization the veteran expressed her concerns and fears 
regarding her obsession to drink and her anxiety about her 
relationships in the past.  The diagnoses were alcohol 
dependence; past history of polysubstance abuse; and 
antisocial personality disorder.  A personal assault during 
service was not mentioned.

Medical treatment records reveal diagnoses of chronic anxiety 
and depression on several occasions beginning in December 
1987.  In August 1997, the veteran indicated that she had 
been raped in service.  It was noted in March 1998 that the 
veteran had a history of rape trauma in service.  It was 
concluded in July 1998 that the origins of her sexual 
problems included "childhood" sexual abuse and being raped.  

According to a November 1998 report from a Vet Center 
counselor, the veteran reported being raped in service twice 
and one attempted rape.  The diagnoses were PTSD; bipolar 
disorder; and alcohol abuse, in remission.  The counselor 
concluded in an August 1999 statement that the veteran's rape 
experiences in service were related to her PTSD; he noted 
that some rape trauma survivors have been known to develop 
bipolar disorder in response to multiple traumas.

In January 1999, the veteran submitted to the RO a letter 
which detailed her in-service stressors.  According to the 
veteran, shortly after she entered the Army in August 1968, 
she received accelerated promotions to E-2 and E-3.  At that 
point  
(November 1968) she was harassed and raped.  She did not 
report the rape to anyone in authority.  She reported 
graduating with honors from advanced individual training in 
January 1999.  She reported starting to se marijuana and LSD 
in early 1999, as well as "drinking heavily on post."  She 
went AWOL in March and April 1969 and again from May 1969 to 
October 1969 when "the FBI came out and retrieved me."  She 
was discharged from the army due to a behavior ands character 
disorder.

Diagnoses on VA psychiatric examination in September 1999 
were bipolar disorder, type II; and alcohol dependence, 
continuous.  The examiner concluded that a diagnosis of PTSD 
could not be entertained in the absence of documented 
evidence of rape and that the veteran's bipolar disorder 
appears to have started while the veteran was in service.

The veteran testified at a personal hearing at the RO in 
September 2000 that she was sexually assaulted during service 
in 1968 and that she did not officially report it but that 
she told her roommate about the assault.  

September 2000 lay statements from the veteran's niece and 
from a friend since 1972 are also on file.  According to 
E.R.T., the veteran has psychological damage which stems from 
being raped in service.  According to F.D., he did not 
understand what was wrong with her until he recently read a 
statement that she had written about her PTSD.

VA treatment records from April 2000 to April 2002 include 
records of treatment at the Mental Health Clinic.  
Impressions of health care providers included bipolar 
disorder, PTSD and major depressive disorder.  

A VA psychiatric evaluation was conducted in May 2002 in 
response to the September 2001 Board remand.  The veteran's 
claims folder was reviewed prior to the examination.  The 
examiner diagnosed PTSD and bipolar disorder.  According to 
the examiner, a diagnosis of PTSD is supported on the basis 
of the examination.  Although the veteran did not report 
being raped in service, the examiner concluded that a variety 
of her behaviors suggested that something traumatic happened.  
She started getting depressed around this time, started using 
drugs and alcohol, went AWOL, wanted to leave the service and 
did.  The examiner opined that the veteran's bipolar disorder 
is secondary to her PTSD.  The examiner concluded that it was 
as likely as not that the veteran's PTSD with anxiety and her 
bipolar disorder occurred in service.  

Analysis

PTSD

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  See 38 C.F.R. § 3.304(f).

With respect to the first two elements of 38 C.F.R. 
§ 3.304(f), PTSD has been diagnosed on a number of occasions 
in this case.  Although the veteran's history indicates that 
she had possible psychiatric problems prior to service, the 
current diagnoses have been attributed to inservice 
stressors, including by the VA examiner in May 2002.  This 
medical evidence tends to link the current diagnosis of PTSD 
to inservice stressors.  

The veteran attributes her PTSD to sexual assaults in 
service.  The remaining question under 38 C.F.R. § 3.304(f) 
is whether there is credible supporting evidence of these 
claimed stressors.  As discussed above, the Board's 
consideration of the matter must include evaluation of 
evidence such as behavioral changes during service.

The service medical records document psychiatric problems in 
October 1969, after the claimed sexual assault, including 
depression or excessive worry, nervous trouble, and 
headaches.  The veteran had been AWOL for six months.  This  
history resulted in an in-service diagnosis of passive-
aggressive reaction.  The evidence of behavior changes 
provides credible supporting evidence of the claimed 
stressor.  As noted above, a VA physician has rendered a 
diagnosis of PTSD related to the claimed in-service stressor.    

The Board is of course aware of evidence against the 
veteran's claim.  There is no contemporaneous evidence of any 
personal assault during service, and indeed the veteran made 
no mention of the alleged rape for many years after service.  
Post-service medical records document the veteran's reports 
of drinking before service, as well as childhood sexual 
abuse.  

Having considered all the evidence, the Board finds that it 
is in equipoise as to the crucial matter of in-service 
stressors.  Despite hints of problems before service, there 
is no indication of any trouble during the first few months 
of the veteran's enlistment.  See 38 U.S.C.A. § 1111 [a 
veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment].  Thereafter, there are serious 
problems, including a lengthy period of AWOL.  In the opinion 
of the Board, this constitutes evidence of behavioral changes 
in consistent with 38 C.F.R. § 3.304(f).  The veteran has 
attributed the decline in her behavior to a rape in late 
1968.  Such evidence balances out other evidence of record 
which is suggestive of other, non service-related causes for 
the veteran's current psychiatric problems. 

Under these circumstances, the veteran prevails as to her 
claim for service connection for PTSD with application of the 
benefit of the doubt rule in her favor.  See 38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2002).

Other psychiatric disabilities

The veteran has been variously diagnosed as having other 
acquired psychiatric disabilities.  The medical evidence 
generally associates these with PTSD, although there is of 
record one medical opinion which indicated that bipolar 
disorder had its inception during service.  Accordingly, 
service connection is also granted for bipolar disorder and 
anxiety.

As discussed in the law and regulations section above, 
service connection may not be granted for personality 
disorder and/or substance abuse.  To the extent that the 
veteran is seeking entitlement to service connection for 
such, he claim is denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Conclusion

In summary, the Board believes that the evidence in this case 
is in equipoise.  Service connection is accordingly granted 
for an acquired psychiatric disability, to include PTSD with 
anxiety and bipolar disorder.  The benefit sought on appeal 
is accordingly allowed.


ORDER

Service connection for PTSD with anxiety and bipolar disorder 
is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



